57 F.3d 1066
76 A.F.T.R.2d 95-5167, 95-2 USTC  P 50,350
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Emanuel S. LOMBARD;  Kathleen Lombard, Petitioners--Appellants,v.COMMISSIONER OF THE INTERNAL REVENUE SERVICE, Respondent--Appellee.
No. 94-2145.
United States Court of Appeals, Fourth Circuit.
Submitted April 28, 1995.Decided June 14, 1995.

Emanuel S. Lombard, Kathleen Lombard, Appellants Pro Se.  Gary R. Allen, Kenneth L. Greene, Patricia McDonald Bowman, UNITED STATES DEPARTMENT OF JUSTICE, Washington, DC, for Appellee.
Before WILKINS and WILLIAMS, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellants appeal from the tax court's decision finding a deficiency for tax year 1985.  We have reviewed the record and the tax court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the tax court.  Lombard v. Commissioner of the Internal Revenue Service, No. 90-22578 (Tax Ct. May 24, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED